Case 6:05-cr-00171-JA-KRS Document 102 Filed 12/22/20 Page 1 of 2 PagelD 286

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:05-cr-171-Orl-28KRS
JAMES IVAN CHRISTIAN

 

ORDER

 

Defendant’s Motion for Early Termination of Supervised Release (Doc. 98) is before
the Court for consideration. The Government filed a response wherein both Defendant’s
Probation Officer and the United States oppose the requested relief. (Doc. 101).

The Court sentenced Defendant on February 10, 2006 to 120 months’
imprisonment to be followed by five years of supervised release for possession with intent
to distribute and distribution of a quantity of 50 grams or more of cocaine base. (Doc. 47),
After being released from prison, Defendant violated his supervised release (trafficking in
cocaine, grand theft firearm, possession of a firearm by a convicted felon and possession
of cannabis) and on December 12, 2017, the Court sentenced Defendant to thirty-six
months of supervised release for his violations. (Doc. 91). In January 2018, Defendant
was arrested on a state violation of probation and was jailed from January 7, 2018 to July
16, 2018. (Doc. 101). Probation has filed three reports of Defendant's non-compliance
during his thirty-six months of supervised release. (Docs. 92, 94, 96).

Defendant’s supervised release in this case was tolled while he was incarcerated
for his state violation of probation. See 18 U.S.C. § 3624(e). Defendant now seeks

termination of his supervised release imposed in December 2017 to the original

 

 

 
 

 

Case 6:05-cr-00171-JA-KRS Document 102 Filed 12/22/20 Page 2 of 2 PagelD 287

contemplated expiration of December 2020, rather than the recalculated expected release
date of June 19, 2021. (Docs. 98, 101).

Under 18 U.S.C. §3583(c)(1), | have considered the pertinent factors of 18 U.S.C.
§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) and the purpose
of supervised release. Defendant's Motion to Terminate Supervised Release (Doc. 98) is

DENIED.

DONE and ORDERED in Orlando, Florida on De

  

 

JOHN ANTOON II
United ‘States District Judge

Copies furnished to:

United States Attorney

United States Probation Office
Counsel for Defendant

 
